DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikamo (US 20160288823 A1) and Kawano et al. (US 20120273290 A1)[hereinafter “Kawano”].
Regarding Claim 1, Mikamo discloses an angle computing device [Fig. 1] comprising:
a processor configured to compute a rotation angle of a motor based on a detection signal [Paragraph [0037] – “The MPU 22 calculates the rotation angle θ of the motor 12 based on the first to fourth electric signals S1 to S4”] from a sensor that detects the rotation angle of the motor [Paragraph [0029] – “The rotation angle sensor 13 generates a first electric signal S1, a second electric signal S2, a third electric signal S3, and a fourth electric signal S4 in accordance with a rotation angle θ of the motor 12 (to be exact, a rotating shaft 12a of the motor 12).”]; and
a logic circuit configured to compute turn number information indicating the number of turns of the motor [Paragraph [0031] – “The rotation detector 23 detects the number of rotations and the rotating direction of the motor 12 based on the first to fourth electric signals S1 to S4.”] as information used to compute the rotation angle [Paragraph [0050] – “Thus, the rotation angle sensor 13, the rotation detector 23, and the MPU 22 function as a rotation angle detection apparatus that detects the rotation angle θ of the motor 12 (to be exact, the rotating shaft 12a).”] based on the detection signal from the sensor [Paragraph [0031] – “The rotation detector 23 detects the number of rotations and the rotating direction of the motor 12 based on the first to fourth electric signals S1 to S4.”], wherein
when a start switch of a vehicle is off, the angle computing device is configured so that the processor stops and the logic circuit intermittently computes the turn number information [Paragraphs [0051]-[0053] – “When the power switch 33 is turned off, the MPU 22 turns on the power relay 36 to continue supplying power to the MPU 22[.] … After storing the rotation angle θ and the number of rotations N in the storage apparatus, the MPU 22 turns off the power relay 36 to power down the MPU 22. … Accordingly, in the present embodiment, the rotation angle sensor 13 and the rotation detector 23 continue to be supplied with power so that the number of rotations N of the motor 12 is continuously counted even while the power switch 33 is off.”],
when the start switch is on, the processor computes the rotation angle using the turn number information that is computed by the logic circuit while the start switch is off [Paragraph [0050] – “Thus, the rotation angle sensor 13, the rotation detector 23, and the MPU 22 function as a rotation angle detection apparatus that detects the rotation angle θ of the motor 12 (to be exact, the rotating shaft 12a).”].
Mikamo fails to disclose that when a start switch of a vehicle is off, electric power is intermittently supplied to the logic circuit.  However, Kawano discloses performing computations in such a manner [Paragraph [0059] – “On the other hand, in the second operation state, the sub calculation means 102 carries out the intermittent excitation in order to reduce the current consumption. The second excitation signal output from the sub calculation means 102 is input to the resolver I/F second circuit 202 via the second LPF 206 as illustrated in FIG. 2. The resolver I/F second circuit 202 converts impedances between the input waveform and the resolver 6. As a result, a voltage of the second excitation signal (after the second LPF) illustrated in FIG. 3 is applied to the resolver 6, resulting in the intermittent excitation operation.”].  It would have been obvious to operate the device in such a way in order to save power.
The combination of Mikamo and Kawano would further disclose that, where the start switch is off [Paragraphs [0051]-[0053] of Mikamo – “Accordingly, in the present embodiment, the rotation angle sensor 13 and the rotation detector 23 continue to be supplied with power so that the number of rotations N of the motor 12 is continuously counted even while the power switch 33 is off.”Paragraph [0037] of Kawano – “A description is now given of a second operation state in which the IG switch 10 is turned off, and the motor control by the main calculation means 101 is stopped.”], when rotation of the motor is detected, the logic circuit intermittently computes the turn number information in a computation cycle that is shorter than a computation cycle in which the turn number information is intermittently computed when the rotation of the motor is not detected [Abstract of Kawano –“calculating a motor rotation angle in the second state, thereby enabling continuous calculation of the motor rotation angle even when the motor control is stopped, for carrying out monitoring the sub calculation unit (102) by means of second monitoring unit (201), thereby securing reliability, and for calculating the motor rotation angle in a second calculation cycle in the second operation state, the second calculation cycle being longer than a first calculation cycle in the first operation state, thereby reducing a current consumption.”Paragraph [0063] of Kawano – “The current consumption in the second operation state can be reduced as the second calculation cycle is extended. However, if the brushless motor 5 exceeds a limit of the motor rotation angular velocity which can be measured in the second calculation cycle, reading for determining the quadrant of the rotation angle of the resolver 6 is missed. As a result, the motor rotation angle becomes abnormal. If the miss in the reading of the rotation angle of the brushless motor 5 is generated as described above, an error in the motor rotation angle, namely an error in the angle of the steering shaft 2 occurs. This is a problem which should not occur to the steering angle sensor. Then, according to this embodiment, the second calculation cycle 401 is switched to a short cycle which does not cause a miss in reading of the motor rotation angle as illustrated in FIG. 4 before the brushless motor 5 exceeds the limit of the motor rotation angular velocity which can be measured in the second calculation cycle 401. The motor rotation state detection means 203 is used for determining the limit of the rotation angular velocity of the brushless motor 5.”See Fig. 4 of Kawano.].

Regarding Claim 2, Mikamo discloses that the logic circuit is an application specific integrated circuit that outputs a predetermined output in response to a specific input [Fig. 1 – rotation detector 23]; and the processor is a microcomputer that reads a program stored in a memory and performs a computation based on the program [Fig. 1 – MPU 22].

Regarding Claim 4, Mikamo discloses that the logic circuit is configured to detect the rotation of the motor when a difference between a voltage value of a current detection signal detected by the sensor and a voltage value of an immediately preceding detection signal detected by the sensor is equal to or greater than a threshold value [Paragraph [0050] – “Symbol N represents the number of rotations (the number of periods) when one rotation is defined as one period of the rotation angle θ, that is, a variation in electrical angle from 0° to 360°. The number of rotations N is acquired through the rotation detector 23.”  Number of rotations counted when a period is completed.].

Regarding Claim 5, Mikamo fails to disclose that the logic circuit is configured to intermittently compute the turn number information in a cycle that is longer than a cycle in which the turn number information is computed when the start switch is on.
	However, Kawano discloses performing computations in such a manner [Abstract –“ calculating a motor rotation angle in the second state, thereby enabling continuous calculation of the motor rotation angle even when the motor control is stopped, for carrying out monitoring the sub calculation unit (102) by means of second monitoring unit (201), thereby securing reliability, and for calculating the motor rotation angle in a second calculation cycle in the second operation state, the second calculation cycle being longer than a first calculation cycle in the first operation state, thereby reducing a current consumption.”].  It would have been obvious to operate the device in such a way in order to save power.

Regarding Claim 6, Mikamo fails to disclose that the angle computing device is configured to intermittently supply the electric power to the logic circuit when the start switch is on, and the logic circuit is configured to intermittently compute the turn number information when the start switch is on.  However, Kawano teaches that circuit power consumption can be reduced by operating a circuit in such a manner [Paragraph [0055] – “as illustrated in FIG. 3, the current consumption can be further reduced by interrupting the power supply to the excitation circuit of the resolver I/F second circuit 202 in the off period of the second excitation signal.”].  It would have been obvious to operate the device in such a way in order to save power.

Regarding Claim 7, Mikamo fails to disclose that the angle computing device is configured to intermittently supply the electric power to the sensor when the start switch is on, and the sensor is configured to intermittently detect the rotation angle of the motor when the start switch is on.
However, Kawano teaches that circuit power consumption can be reduced by operating a circuit in such a manner [Paragraph [0054] – “Moreover, if an excitation period for the resolver 6 is shortened, the current flowing through the excitation coil of the resolver 6 can be reduced, resulting in a reduction in current consumption. As a result, the excitation signal supplied to the resolver 6 is adapted to the second calculation cycle 401 and the off period is simultaneously extended, as illustrated in FIG. 3.”].  It would have been obvious to operate the device in such a way in order to save power.

Regarding Claim 8, Mikamo discloses that the logic circuit is configured to intermittently compute the turn number information when the start switch is on, the sensor is configured to intermittently detect the rotation angle of the motor when the start switch is on [Paragraph [0050] – “Thus, the rotation angle sensor 13, the rotation detector 23, and the MPU 22 function as a rotation angle detection apparatus that detects the rotation angle θ of the motor 12 (to be exact, the rotating shaft 12a).”], but fails to disclose that the angle computing device is configured to intermittently supply the electric power to the logic circuit and to the sensor when the start switch is on, and a cycle in which the logic circuit or the sensor is intermittently supplied with the electric power when the start switch is off is longer than a cycle in which the logic circuit or the sensor is intermittently supplied with the electric power when the start switch is on.
	However, Kawano discloses performing computations in such a manner [Paragraph [0055] – “as illustrated in FIG. 3, the current consumption can be further reduced by interrupting the power supply to the excitation circuit of the resolver I/F second circuit 202 in the off period of the second excitation signal.”Paragraph [0054] – “Moreover, if an excitation period for the resolver 6 is shortened, the current flowing through the excitation coil of the resolver 6 can be reduced, resulting in a reduction in current consumption. As a result, the excitation signal supplied to the resolver 6 is adapted to the second calculation cycle 401 and the off period is simultaneously extended, as illustrated in FIG. 3.”Abstract –“ calculating a motor rotation angle in the second state, thereby enabling continuous calculation of the motor rotation angle even when the motor control is stopped, for carrying out monitoring the sub calculation unit (102) by means of second monitoring unit (201), thereby securing reliability, and for calculating the motor rotation angle in a second calculation cycle in the second operation state, the second calculation cycle being longer than a first calculation cycle in the first operation state, thereby reducing a current consumption.”].  It would have been obvious to operate the device in such a way in order to save power.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    827
    774
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    266
    772
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The Examiner takes Official Notice that an ordinary state of a vehicle (i.e., car) is one in which the vehicle is turned off, parked, and no one is turning the steering wheel.  One having ordinary skill in the art would have understood that the longer computation cycle of Kawano is in effect when the vehicle is turned off, parked, and no one is turning the steering wheel [Paragraph [0043] of Kawano – “The second operation state is a period in which the motor control is stopped by the IG switch 10, and it is thus assumed that the second operation state is a period in which the engine is stopped on the vehicle on which the electric power steering system is installed.”].  Kawano would still be checking for rotation in such a state, but not detecting any.  The Examiner agrees with Applicant’s assertion that, in Kawano, the shorter computation cycle is in effect when detected rotation increases; this is also the Examiner’s understanding and why Kawano is seen to read on the computation cycle being shorter when such a condition is present.
	Applicant argues, with regards to Kawano, that “in all scenarios, rotation is occurring and being detected.”  The Examiner disagrees that one having ordinary skill in the art would have understood that rotation is always occurring upon reading Kawano, per the explanation above.  However, the Examiner would like to reference to prior language found in Claim 1 – “when a start switch of a vehicle is off, the angle computing device is configured so that the processor stops, electric power is intermittently supplied to the logic circuit and the logic circuit intermittently computes the turn number information[.]”  Under a reasonably broad interpretation of Claim 1, rotation is also constantly being monitored for and detected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tice (US 6222456 B1) – Detector With Variable Sample Rate

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865